IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ANN L. MARTIN AND JAMES L. MARTIN,       : No. 50 MAL 2017
                                         :
                 Petitioners             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
ADRIENNE L. BAILEY, DONALD A.            :
BAILEY, SHERI D. COOVER, LAW             :
OFFICES OF DONALD A. BAILEY, AND         :
ESTATE OF LEAH L. PLACENIK,              :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.